IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYREEK EVANS-MAYES,                          §
                                             §
         Defendant Below,                    §   No. 479, 2016
         Appellant,                          §
                                             §   Court Below—Superior Court
         v.                                  §   of the State of Delaware
                                             §
STATE OF DELAWARE,                           §   Cr. ID No. 1111012229
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                              Submitted: January 27, 2017
                               Decided: March 6, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                      ORDER

         This 6th day of March 2017, after careful consideration of the parties’ briefs

and the record on appeal, we conclude that the judgment of the Superior Court

should be affirmed on the basis of its August 25, 2016 order.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Karen L. Valihura
                                                   Justice




1
    Evans-Mayes v. State, 2016 WL 4502303 (Del. Aug. 25, 2016).